IN THE UNITED STATES DISTRICT COURT
For THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

CHRISTIAN JENNINGS, §
PLAINTIFF, §
§

V. § CASE NO. 3:17-CV-3040-S
§
TOWERS WATSON, AN ENTITY, §
A/K/A WILLIS TOWERS §
WATSON PLC, §
DEFENDANT. §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a
recommendation in this case. The Court reviewed the objections filed, as well as the response and
teply thereto, see ECE Nos. 103, 105,.107, and has made a de novo review of those portions of the
proposed findings, conclusions and recommendation to which objection was made. The Court
overrules the objections and Court accepts the Findings, Conclusions and Recommendation of the
United States Magistrate Judge. Plaintiff's motion, Doc. 95, is DENIED.

The Court prospectively CERTIFIES that any appeal of this action would not be taken in
good faith. See 28 U.S.C. § 1915(a)(3); Fep. R. App. P. 24(a)(3). In support of this certification,
the Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (Sth Cir. 1997). Based on
the Findings and Recommendation, the Court finds that any appeal of this action would present no
legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,

220 (Sth Cir. 1983) (per curiam). In the event of an appeal, Plaintiff may challenge this

 
certification by filing a separate motion to proceed in forma pauperis on appeal with the Clerk of
the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fep. R. App.
P, 24fa)(5).

SO ORDERED.

a Z. f
SIGNED February aw 4 2020,

 

Irn, , Oy
A A El Leé ew le me a

UNITED STATES DISTRICT JUDGE

 
